 The court incorporates by reference in this paragraph and adopts as the findings and orders
 of this court the document set forth below. This document has been entered electronically in
 the record of the United States Bankruptcy Court for the Northern District of Ohio.




       Dated: June 18 2019




19-40267-jpg    Doc 117     FILED 06/18/19       ENTERED 06/18/19 10:24:41          Page 1 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 2 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 3 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 4 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 5 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 6 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 7 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 8 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 9 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 10 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 11 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 12 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 13 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 14 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 15 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 16 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 17 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 18 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 19 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 20 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 21 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 22 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 23 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 24 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 25 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 26 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 27 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 28 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 29 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 30 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 31 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 32 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 33 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 34 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 35 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 36 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 37 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 38 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 39 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 40 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 41 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 42 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 43 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 44 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 45 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 46 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 47 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 48 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 49 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 50 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 51 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 52 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 53 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 54 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 55 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 56 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 57 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 58 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 59 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 60 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 61 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 62 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 63 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 64 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 65 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 66 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 67 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 68 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 69 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 70 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 71 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 72 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 73 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 74 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 75 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 76 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 77 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 78 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 79 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 80 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 81 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 82 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 83 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 84 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 85 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 86 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 87 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 88 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 89 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 90 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 91 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 92 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 93 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 94 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 95 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 96 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 97 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 98 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 99 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 100 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 101 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 102 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 103 of 104
19-40267-jpg   Doc 117   FILED 06/18/19   ENTERED 06/18/19 10:24:41   Page 104 of 104
